EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 7 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10756640 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an apparatus comprising, inter alia, the synchronous rectifier controller comprising: a threshold voltage generator configured to generate a first voltage signal using the output voltage signal; a first comparator configured to compare the attenuated drain-source voltage signal to the first voltage signal and, in response, generate a first comparison signal; and a second comparator configured to compare the attenuated drain-source voltage signal to a second voltage signal and, in response, generate a second comparison signal; wherein: the synchronous rectifier controller is configured to generate a first control signal for switching the synchronous rectifier switch to an ON-state based on the first comparison signal and the second comparison signal.
Claims 2-15 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 16 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method comprising, inter alia, generating, by a threshold voltage generator of the synchronous rectifier 
Claims 17-20 depend directly or indirectly on claim 16 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





19 January 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837